Citation Nr: 1033547	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected thoracic and lumbar spine disabilities.   

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to service-
connected thoracic and lumbar spine disabilities.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Houston, 
Texas.                  

In April 2008, while sitting at the RO in San Antonio, Texas, the 
Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims folder.

By a May 2007 rating decision, the RO, in pertinent part, denied 
the Veteran's claim for a rating in excess of 40 percent for 
degenerative joint disease and degenerative disc disease of the 
lumbar spine at L5-S1, with spondylolisthesis and chronic pain.  
In that same rating decision, the RO denied the Veteran's claim 
for a rating in excess of 10 percent for the residuals of a 
compression fracture of the thoracic spine at T7.  In October 
2007, the Veteran filed a notice of disagreement (NOD) and a 
statement of the case (SOC) was issued in January 2009.  However, 
there is no indication from the information of record that the 
Veteran filed a VA Form 9 (substantive appeal) with respect to 
either increased rating issue.  Accordingly, these issues are not 
before the Board for appellate consideration.

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection for 
peripheral neuropathy of the lower extremities as secondary to 
the service-connected thoracic and lumbar spine disabilities.  
However, the issue of entitlement to service connection for 
peripheral neuropathy of the upper extremities, to include as 
secondary to service-connected thoracic and lumbar spine 
disabilities, remains on appeal.  The aforementioned issue is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's 
peripheral neuropathy of the lower extremities was caused by his 
service-connected thoracic and lumbar spine disabilities.  


CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the lower extremities is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for secondary service 
connection for peripheral neuropathy of the lower extremities on 
the basis that it was caused by his service-connected thoracic 
and lumbar spine disabilities.  Therefore, no further development 
is needed with regard to this appeal.  The Board notes that the 
Veteran was advised in March 2006 of the information and evidence 
necessary to substantiate the initial rating and effective date 
in the case his claim was successful.  


II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of peripheral neuropathy of the lower 
extremities.  The records show that in January 1967, he sought 
treatment after a back injury.  Specifically, a falling structure 
hit him in the back, knocked him down, and he subsequently 
developed back pain.  The physical examination showed bruises and 
tenderness of the paravertebral muscle of the thoracic and upper 
lumbar region.  The impression was of a contusion of the back.  
In March 1968, the Veteran underwent a RFAD (release from active 
duty) examination.  At that time, his upper extremities were 
clinically evaluated as "normal."     

By a January 2001 rating decision, the RO granted service 
connection for the residuals of an injury to the lumbar spine 
with degenerative joint disease and degenerative disc disease at 
L5-S1, with spondylolisthesis and chronic pain.  In that same 
rating decision, the RO also granted service connection for the 
residual of a compression fracture of the thoracic spine at T7.       

In April 2005, the Veteran filed a claim of entitlement to 
service connection for peripheral neuropathy of the extremities, 
as secondary to service-connected lumbar and thoracic 
disabilities.  At that time, he stated that he had been 
experiencing tingling and burning sensation in his feet, and was 
diagnosed with peripheral neuropathy.  The Veteran maintained 
that his currently diagnosed peripheral neuropathy was related to 
his service-connected spinal disabilities. 

In May 2005, the Veteran underwent a VA fee basis examination.  
At that time, the examiner stated that the Veteran had been 
experiencing peripheral neuropathy of his feet.  Specifically, 
the Veteran had tingling, numbness, and constant pain in his feet 
due to his nerve disease.  Upon neurological examination of the 
lower extremities, the Veteran's motor function was within normal 
limits.  Sensory function was abnormal with findings of pain, 
touch, and vibratory sense diminished.  The reflexes of the lower 
extremities revealed knee jerk 2+ and ankle jerk 3+, bilaterally.  
The pertinent diagnosis was peripheral neuropathy of the feet.  
The examiner opined that it was less likely as not that the 
Veteran's peripheral neuropathy of the feet was caused by or the 
result of his service-connected thoracic and lumbar spine 
disabilities.      

Private medical records from H.J.H., M.D., dated from September 
2005 to January 2007, show that beginning in August 2006, the 
Veteran sought treatment for chronic back pain with 
radiculopathy.  In January 2007, Dr. H. stated that the Veteran 
had the following problems: (1) low back pain with grade I 
spondylolisthesis at L5-S1, (2) neuroforaminal stenosis and 
central canal stenosis at L4-L5 and L5-S1, bilaterally, (3) upper 
extremity and lower extremity sensory radiculopathy/
peripheral neuropathy, and (4) compression fracture (old) at T6, 
T7, and T8.  Upon physical examination, the Veteran had sensory 
peripheral neuropathy loss in his lower extremities.  In regard 
to an assessment, Dr. H. indicated that the Veteran had severe 
neuroforaminal stenosis, as well as spondylolisthesis at L5-S1, 
and there was no question that shift and segmental instability at 
L5-S1 had contributed to some of the motor and sensory loss in 
the Veteran's lower extremities.  Dr. H. reported that it was his 
impression that the peripheral neuropathy that was present in the 
Veteran's lower extremities had been caused by or was a result of 
his service-connected disabilities.  Dr. H. recognized that there 
were some degenerative changes that were contributing overall to 
the Veteran's disability; that was evidenced by the atrophy of 
the musculature particularly in the Veteran's lower extremities, 
which confirmed his clinical impression of motor nerve root 
neuropathy.      


III.  Pertinent Law and Regulations 

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service-connected disability or (b) aggravated by 
a service- connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Court of Appeals for 
Veterans' Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects). 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).



IV.  Analysis 

The record contains no evidence to support a finding that the 
Veteran's peripheral neuropathy of the lower extremities was 
incurred in service.  Accordingly, service connection pursuant to 
38 C.F.R. § 3.303 is not established.  However, the evidence is 
sufficient for a finding of service connection under the 
provisions of 38 C.F.R. § 3.310(b).  In this regard, the Veteran 
contends that his service-connected thoracic and lumbar spine 
disabilities caused him to develop peripheral neuropathy of the 
lower extremities.    

The Board recognizes that the evidence of record reflects 
discrepancies in the medical opinions regarding the question of 
whether the Veteran's currently diagnosed peripheral neuropathy 
of the lower extremities was caused or aggravated by his service-
connected thoracic and lumbar spine disabilities.  In the May 
2005 VA fee basis examination, the examiner opined that it was 
less likely as not that the Veteran's peripheral neuropathy of 
the feet was caused by or the result of his service-connected 
thoracic and lumbar spine disabilities.  This opinion opposes the 
Veteran's claim.  However, the Board notes that the examiner did 
not provide a rationale for his opinion.  In addition, he did not 
address the question of whether the Veteran's service-connected 
thoracic and lumbar spine disabilities have aggravated his 
peripheral neuropathy of the lower extremities, pursuant to the 
holding in Allen, 7 Vet. App. at 439.   

In support of his claim, the Veteran submitted private medical 
records from Dr. H.J.H., dated from September 2005 to January 
2007.  The records show that in January 2007, Dr. H. opined that 
the Veteran had severe neuroforaminal stenosis, as well as 
spondylolisthesis at L5-S1, and that shift and segmental 
instability at L5-S1 had contributed to some of the motor and 
sensory loss in the Veteran's lower extremities.  Dr. H. further 
opined that the Veteran's currently diagnosed peripheral 
neuropathy of the lower extremities was caused by or was a result 
of his service-connected spinal disabilities.  Thus, the opinion 
from Dr. H. supports the Veteran's claim.  In addition, Dr. H. 
provided a rationale for his opinion; he noted that due to the 
Veteran's service-connected back disability, the Veteran 
experienced a shift and segmental instability at L5-S1 which 
caused him to develop motor and sensory loss in his lower 
extremities.      

The Board finds that in reading all of the opinions together, 
what emerges is positive and negative evidence that is in 
relative equipoise as to whether the Veteran's peripheral 
neuropathy of the lower extremities was caused by his service-
connected thoracic and lumbar spine disabilities.  Thus, the 
Board finds that, with application of the doctrine of reasonable 
doubt, service connection for peripheral neuropathy of the lower 
extremities, as secondary to service-connected thoracic and 
lumbar spine disabilities, is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for peripheral neuropathy of 
the lower extremities, as secondary to service-connected thoracic 
and lumbar spine disabilities, is granted.  


REMAND

In this case, the evidence of record shows that the Veteran has a 
current diagnosis of peripheral neuropathy of the upper 
extremities.  In the May 2005 VA fee basis examination, the 
examiner diagnosed the Veteran with peripheral neuropathy of the 
arms.  In regard to the pertinent question of whether the 
Veteran's currently diagnosed peripheral neuropathy of the upper 
extremities was caused or aggravated by his service-connected 
thoracic and lumbar spine disabilities, the May 2005 examiner 
opined that it was less likely as not that the Veteran's 
peripheral neuropathy of the arms was caused by or a result of 
his service-connected thoracic and lumbar spine disabilities.  

Upon a review of the May 2005 examination report, the Board 
observes that the examiner did not provide a rationale for his 
opinion that it was less likely as not that the Veteran's 
peripheral neuropathy of the upper extremities was caused by his 
service-connected thoracic and lumbar spine disabilities.  In 
addition, he did not address the question of whether the 
Veteran's service-connected thoracic and lumbar spine 
disabilities have aggravated his peripheral neuropathy of the 
lower extremities, pursuant to the holding in Allen, 7 Vet. App. 
at 439.  [Emphasis added.]  Therefore, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be obtained in order to determine whether the 
Veteran's peripheral neuropathy of the upper extremities was 
caused or aggravated by his service-connected thoracic and lumbar 
spine disabilities.  38 C.F.R. § 3.310.

During the July 2010 videoconference hearing, the Veteran 
testified that at the time of his in-service back injury, he also 
injured his neck.  The Veteran maintained that he currently had a 
cervical spine disability that was related to his claimed in-
service neck injury.  In the alternative, he contended that his 
service-connected thoracic and lumbar spine disabilities caused 
or aggravated his currently diagnosed cervical spine disability.   

A review of the evidence of record shows that the Veteran filed 
his original claim for service connection for a cervical spine 
disability in March 2001.  By a June 2002 rating decision, the RO 
denied service connection for degenerative disc disease of the 
cervical spine on a direct basis.      

Thereafter, the Veteran attempted to reopen his claim for service 
connection for a cervical spine disability.  However, by an 
October 2004 rating decision, the RO found that the Veteran had 
not presented new and material evidence to reopen his claim for 
service connection for degenerative disc disease of the cervical 
spine on a direct basis.  The Veteran was provided notice of the 
decision and his appellate rights but did not subsequently file a 
timely appeal.  Thus, the October 2004 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In a VA Form 21-4138, Statement in Support of Claim, dated in 
March 2007, the Veteran raised the claim of entitlement to 
service connection for a cervical spine disability as secondary 
to his service-connected thoracic and lumbar spine disabilities.  

In April 2007, the Veteran underwent a VA fee basis examination.  
Following the physical examination, the examiner diagnosed the 
Veteran with intervertebral disc syndrome of the cervical spine 
with degenerative arthritic changes.  The examiner opined that it 
was not likely that the Veteran's cervical spine disability was 
secondary to the service-connected thoracic and lumbar spine 
disabilities.  Subsequently, when asked by the RO to provide a 
rationale for his opinion, the April 2007 examiner provided an 
addendum in which he only reiterated his opinion that the 
Veteran's cervical spine disability was not likely related to the 
service-connected thoracic and lumbar spine disabilities, and he 
failed to provide a rationale for his opinion.    

By a May 2007 rating decision, the RO denied service connection 
for intervertebral disc syndrome with degenerative arthritic 
changes (claimed as cervical spine), on direct and secondary 
bases.  The RO concluded that there was no evidence of record 
linking the Veteran's intervertebral disc syndrome with 
degenerative arthritic changes (claimed as cervical spine), to 
service or to his service-connected thoracic and lumbar spine 
disabilities.       

In light of the above, the Board notes that in the May 2007 
rating decision, the RO addressed the Veteran's claim for service 
connection for a cervical spine disability as a new claim because 
the Veteran had raised a new theory of entitlement; he had filed 
a claim for service connection for a cervical spine disability on 
a secondary basis rather than on a direct basis.  However, the 
Board notes that in Roebuck v. Nicholson, 20 Vet. App. 307 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that separate theories in support of a claim for 
benefits for a particular disability do not equate to separate 
claims for benefits for that disability.  Although there may be 
multiple theories or means of establishing entitlement to service 
connection, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  See Id; see 
also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the 
Veteran's new theory of entitlement as raised in his March 2007 
request is not, itself a new claim. See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (a new etiological theory does not 
constitute a new claim).  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted under a 
different theory.  See Velez v. Shinseki, No. 07-1704, slip op. 
at 4 (U.S. Vet. App. Oct. 9, 2009). citing Robinson, supra; 
Roebuck, supra; Bingham v. Principi, 18 Vet. App. 470 (2004).  

Given the foregoing, when the Veteran filed a claim in March 
2007, he was submitting an application to reopen his claim for 
service connection for a cervical spine disability; he was not 
filing a new claim just because he had a new theory of 
entitlement.  Therefore, the RO must readjudicate the Veteran's 
claim and determine whether he has submitted new and material 
evidence to reopen a claim of entitlement to service connection 
for a cervical spine disability, to include as secondary to his 
service-connected thoracic and lumbar spine disabilities. 

The Board also notes that in the private medical treatment record 
from Dr. H.J.H., dated in January 2007, he linked the Veteran's 
peripheral neuropathy of the upper extremities to his cervical 
spine disability, characterized as traumatic and degenerative 
changes of the cervical spine.  Thus, because the outcome of the 
new and material claim could have an impact on the pending 
service connection claim, the Board finds that the new and 
material claim is inextricably intertwined with the service 
connection issue currently before the Board.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must readjudicate the Veteran's 
cervical spine disability claim that was 
filed in March 2007.  In doing so, the RO 
must address the claim as a new and material 
claim and not as an original claim.  Thus, 
the RO must determine whether the Veteran has 
submitted new and material evidence to reopen 
a claim of entitlement to service connection 
for a cervical spine disability, to include 
as secondary to his service-connected 
thoracic and lumbar spine disabilities.  
Notice of the determination, and the 
Veteran's appellate rights, should be 
provided to the Veteran.  

2.  Thereafter, the RO must make arrangements 
with the appropriate VA medical facility for 
the Veteran to be afforded a VA examination 
to ascertain the nature and etiology of any 
peripheral neuropathy of the upper 
extremities.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following questions:

Does the Veteran currently have peripheral 
neuropathy of the upper extremities?  If 
so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed peripheral 
neuropathy of the upper extremities was 
caused or aggravated by the Veteran's 
service- connected thoracic and lumbar 
spine disabilities.             

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions without resorting to speculation, it 
should be so stated.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


 

______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


